DETAILED ACTION
	This Office Action is responsive to submission of application on 3/20/2018.
	Claims 1-20 are pending.
Oath/Declaration
	For the record, Examiner acknowledges that the Oaths/Declarations submitted on 3/20/2018 have been received.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 3/20/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.
	After a thorough search and examination of the present application, and in light of the following:
	the prior art made of record;
	Claims 1-20 are allowed.
Reason for Allowance
	The following is a statement of reasons for the indication of allowable subject matter:
	Claim 1 requires, among other things,  “identifying a first observation window defining a period of time in a first time series, wherein the first observation window is preceded by a first portion of the first time series; training a first neural network based on the first portion of the first time series and the first observation window; extracting a first set of weights from one or more middle layers of the first neural network; generating a first feature vector for the first observation window, based at least in part on the first set of weights; identifying a second 
	Claim 10 is a system claim with similar limitations to method claim 1.
	Claim 15 is a computer program product claim with similar limitations to method claim 1.
	Among the closest prior art identified:
	Hota et al (Time Series Data Prediction Using Sliding Window Based RBF Neural Network) discloses an artificial neural network for data prediction using the concept of a sliding window, which produces data for current day using historical data of earlier days calculated by Weighted Moving Average.
	Hayashi et al (Embedding time series data for classification) discloses embedding time series data in a vector space based on the distances obtained from Dynamic Time Warping, and to classify them in the embedded space.
	Furlanello et al (Born-Again Networks) discloses Knowledge Distillation which consists of transferring knowledge from one neural network (the teacher) to another (the student).  Typically the teacher is a high-capacity, more complex model, while the student is more compact. By transferring knowledge, the goal is to benefit from the student’s compactness without sacrificing performance.

	Kohzadi et al (A comparison of artificial neural network and time series models for forecasting commodity prices) discloses using a walk forward or sliding window approach to analyze past performance in the window to forecast future performance.
	However, none of the references, alone or in combination, teach “identifying a first observation window defining a period of time in a first time series, wherein the first observation window is preceded by a first portion of the first time series; training a first neural network based on the first portion of the first time series and the first observation window; extracting a first set of weights from one or more middle layers of the first neural network; generating a first feature vector for the first observation window, based at least in part on the first set of weights; identifying a second observation window defining a period of time in a second time series, wherein the second observation window is preceded by a first portion of the second time series; determining a second feature vector associated with the second observation window, wherein the second feature vector is based at least in part on the first set of weights;”.   
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359. The examiner can normally be reached Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.I.R./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124